DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 16-23, its unclear how these claims differ from claims 2-9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeder (DE102006006526) in view of Shei (WO2005034633).
Regarding Claim 1, Maeder discloses a convertible multipurpose cooking article for food products (Figure 8), said convertible multipurpose cooking article comprising a mat for receiving food products (Figure 8), the mat comprises a first surface, a second surface (Figure 8), a first side and a second side (figure 8) extending between a first end and a second end (Figure 8), and is foraminate and sufficiently flexible to be repeatedly flexed between an open configuration in which the mat is flat (Figure 8), and a closed configuration juxtaposing the first end and the second end in which the mat defines a continuous sidewall encircling a volume (Figure 8) and the first side and the second side encircle opposed upper and lower openings to the volume (Figure 8), and a fastener assembly 4/6 (Figure 8) configured to be repeatedly secured, for securing the first end to the second end when the mat is in the closed configuration, and separated, the fastener assembly comprising a structure thereof proximate to the first end and a complemental structure thereof proximate to the second end (Figure 8).  Maeder does not disclose being full of holes or openings therethroughout extending through the mat from the first surface to the second surface.  However, Shei teaches holes throughout extending from a first to second surface 194 (figure 10).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeder to include holes, as taught by Shei, in order to allow for air circulation.
Regarding Claims 2 and 16, Maeder discloses the structure and the complemental structure are integral with the mat (Figure 8).
Regarding Claims 3 and 17, Maeder discloses the structure comprises one of a male profile and a female profile and the complemental structure comprises the other 
Regarding Claims 4 and 18, Maeder discloses the mat includes a first surface and a second surface, and the first surface between the first side and the second side defines the volume when the mat is in the closed configuration (Figure 8).
Regarding Claims 5 and 19, Maeder discloses the male profile extends outwardly from the second surface, and the female profile opens outwardly to the first surface (Figure 8).
Regarding Claims 6 and 20, Maeder discloses the second surface proximate to the first end and the male profile overlaps the first surface proximate to the second end and the female profile when the mat is in the closed configuration (figure 8 and 10).
Regarding Claims 7 and 21, Maeder discloses the male profile and the female profile each extend from proximate to the first side to proximate to the second side (Figure 8).
Regarding Claims 8 and 22, Maeder discloses a central pull-tab 6 (Figure 10) protruding from the male profile; a central opening through the mat to the female profile 4 (Figure 10); and the pull-tab extends through and beyond the central opening when the mat is in the closed configuration and the male profile is received by the female profile (Figure 8).
Regarding Claims 9 and 23, Maeder discloses the male profile comprises protrusions 6 (Figure 8), and the female profile comprises indentations 4 (figure 8).
Regarding Claim 10, Maeder discloses a convertible multipurpose cooking article for food products (figure 8), said convertible multipurpose cooking article comprising a 
Regarding Claim 11, Maeder discloses the enlargement and the male profile are integral with the mat 6 (Figure 8).
Regarding Claim 12, Maeder discloses the enlargement, including the female profile, and the male profile each extend from proximate to the first side to proximate to the second side (Figure 8).
Regarding Claim 13, Maeder discloses a central pull-tab protruding from the male profile 6 (Figure 10); a central opening 4 (Figure 10) through the enlargement to the female profile; and the pull-tab extends through and beyond the central opening when the mat is in the closed configuration and the male profile is received by the female profile (figure 8).
Regarding Claim 14, Maeder discloses the male profile comprises protrusions, and the female profile comprises indentations 4/6 (figure 8).
Regarding Claim 15, Maeder discloses a convertible multipurpose cooking article for food products (figure 3.1), said convertible multipurpose cooking article comprising: a mat for receiving food products (Figure 3.1), the mat comprises first surface, a second surface (figure 3.1), a first side and a second side extending between a first end and a second end (Figure 3.1), and is foraminate, and sufficiently flexible to be repeatedly flexed between an open 00120410.14Application Serial No.: 16/837,965Art Unit: 3733Atty. Docket No.: 6327-PA2configuration in which the mat is flat, and a closed configuration juxtaposing the first side and the second side in which the mat defines a continuous sidewall encircling a volume (Figure 3.1 and 3.2) and the first side and the second side encircle opposed upper and lower openings to the volume (Figure 3.2), and a fastener assembly configured to be repeatedly secured 4/6 (figure 3.1), for securing the first end to the second end when the mat is in the closed configuration, and separated, the fastener assembly comprising a structure thereof proximate to the first end 4 (Figure 3.1) and a complemental structure thereof proximate to the second end 6 (figure 3.1); 
Regarding Claim 24, Maeder discloses a convertible multipurpose cooking article for food products (figure 3.1), said convertible multipurpose cooking article comprising: a mat for receiving food products, the mat including comprises a first surface (Figure 3.1), a second surface (Figure 3.1), a first side and a second side extending between a first end and a second end (Figure 3.1), an enlargement extending outwardly from the second surface proximate to the first end and formed with a female profile 4 (Figure 3.1) that opens outwardly to the first surface (figure 3.1), a male profile 6 (Figure 3.1) proximate to the second end extending outwardly from the second surface (Figure 3.1), and is foraminate and sufficiently flexible to be repeatedly flexed between an open configuration in which the mat is flat, and a closed configuration in which the mat defines a continuous sidewall encircling a volume by the first surface (Figure 3.1 and 3.2), the first side and the second side encircle opposed upper and lower openings to the volume and the second surface proximate to the first end and the male 00120410.16Application Serial No.: 16/837,965Art Unit: 3733Atty. Docket No.: 6327-PA2profile overlaps the first surface proximate to the second end and the female profile (Figure 3.2), and the female profile is configured to repeatedly receive and releasably secure 
Regarding Claim 25, Maeder discloses the enlargement and the male profile are integral with the mat 6 (figure 3.2).
Regarding Claim 26, Maeder discloses the enlargement, including the female profile, and the male profile each extend from proximate to the first side to proximate to the second side (figure 3.2).
Regarding Claim 27, Maeder discloses a central pull-tab 6 (figure 3.2) protruding from the male profile; a central opening 4 (Figure 3.2) through the enlargement to the female profile; and the pull-tab extends through and beyond the central opening (Figure 3.2).
Regarding Claim 28, Maeder discloses the male profile comprises protrusions, and the female profile comprises indentations (figure 3.2).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/ELIZABETH J VOLZ/Examiner, Art Unit 3733